Case 2:20-cv-09097-DMG-PVC Document 39-4 Filed 05/03/21 Page 1 of 1 Page ID #:411




    1
    2
    3
    4
    5
    6
    7
    8                              UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
    9
   10      Orlando Garcia,                        Case No: 2:20-cv-09097-DMG-PVC
   11                      Plaintiff,             [Proposed] Order Granting
   12          v.                                 Plaintiff’s Motion for Leave to File
                                                  First Amended Complaint
   13      Deanna Antoinette Ductoc;
   14      Angel Daniel Ductoc Jr.; Janice
           Rosales; and Does 1-10,
   15                      Defendants.
   16
   17
   18
                The Court having read and considered the papers submitted by the
   19
        parties hereby GRANTS Plaintiff’s Motion for Leave to Amend his
   20
   21
        Complaint. Plaintiff is to file his first amended complaint within seven days

   22   of the issuance of this Order.
   23
   24
        DATED: _____________

   25                                          ____________________________
   26                                          Hon. Dolly M. Gee
                                               United States District Judge
   27
   28




        [Proposed] Order                                  Case No: 2:20-cv-09097-DMG-PVC
